PER CURIAM.
Devell Hawkins appeals his judgments and sentences for two counts of attempted armed robbery with a mask. His attorney filed an Anders1 brief, raising several issues. The state concedes, and we agree, that Mr. Hawkins’ judgment incorrectly reflects that he was sentenced for a first-degree felony. See Spicer v. State, 615 So.2d 725 (Fla. 2d DCA 1993). On remand the judgment should be corrected to reflect a conviction for a second-degree felony.
We also strike the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), because the trial court did not announce this discretionary cost at sentencing. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). The cost/fine described in the judgment totalling $1,245 and a second cost/ fine totalling $2,500 that was imposed as a condition of probation are stricken. Barnes v. State, 658 So.2d 538 (Fla. 2d DCA 1995).
We affirm probation condition 5 prohibiting Mr. Hawkins from using intoxicants to excess because it is a general condition that does not require oral pronouncement. State v. Hart, 668 So.2d 589 (Fla.1996). The portion of condition 3 prohibiting Mr. Hawkins from possessing destructive devices and weapons must be stricken because it is a special condition that must be orally announced. Johnson v. State, 662 So.2d 755 (Fla. 4th DCA 1995). Condition 6 must be amended to require Mr. Hawkins to work faithfully “insofar as may be possible.” § 948.03(l)(c), Fla. Stat. (1993). We also strike the portion of that condition which requires Mr. Hawkins to report his “supervision status” to his employer. Bristol v. State, 667 So.2d 486 (Fla. 2d DCA 1996). Finally, we strike the portion of condition 8 requiring Mr. Hawkins to pay for random drug and alcohol testing because it is a special condition that must be orally announced at sentencing. Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995).
We affirm Mr. Hawkins’ judgments and sentences in all other respects.
DANAHY, A.C.J., and ALTENBERND and QUINCE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).